NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   28-JUN-2022
                                                   07:56 AM
                                                   Dkt. 67 SO
                             NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAI#I

                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
                 KATELYN CHRISMAN, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                       (CASE NO. 3DTI-19-056074)


                       SUMMARY DISPOSITION ORDER
   (By:    Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)

             Defendant-Appellant Katelyn S. Chrisman (Chrisman)
appeals from the December 10, 2019 Judgment and Notice of Entry
of Judgment (Judgment), entered by the District Court of the
Third Circuit1 (District Court), convicting her of operating a
vehicle without a driver's license, in violation of Hawaii
Revised Statutes (HRS) § 286-102(b)(3).2
          On appeal, Chrisman argues as follows: because Cynthia
Buendia (Buendia) is not the custodian of records for the State


      1
             The Honorable Mahilani E.K. Hiatt presided.
      2
            Though the Judgment indicates Chrisman was convicted under HRS §
286-102, generally, she was charged under subsection (b)(3). HRS § 286-102
(Supp. 2018), entitled "Licensing," provides, in relevant part:

             (b) A person operating the following category or
             combination of categories of motor vehicles shall be
             examined as provided in section 286-108 and duly
             licensed by the examiner of drivers:
                   . . . .
                   (3) Passenger cars of any gross vehicle weight
             rating . . . .
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of Nevada's driver's licensing department, the District Court
erred in admitting her testimony and Plaintiff-Appellee State of
Hawai#i's (State) trial Exhibit 2 (Exhibit 2) to prove Chrisman's
Nevada driver's license was revoked at the time of the alleged
offense; the version of Exhibit 2 found in the record was not
signed by Buendia; and without proof that Chrisman did not have a
valid Nevada driver's license, there is insufficient evidence to
support the conviction.
           Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised, we affirm the
Judgment for the reasons set forth below.
           "When application of a particular evidentiary rule can
yield only one correct result, the proper standard for appellate
review is the right/wrong standard." State v. Heggland, 118
Hawai#i 425, 434, 193 P.3d 341, 350 (2008). We answer "questions
of constitutional law by exercising our own independent judgment
based on the facts of the case . . . under the 'right/wrong'
standard." State v. Fields, 115 Hawai#i 503, 511, 168 P.3d 955,
963 (2007) (citations omitted).
           Chrisman concedes that Buendia could testify as to
whether Chrisman lacked a valid Hawai#i driver's license and that
her second argument is moot because the District Court
subsequently corrected the record to include the version of
Exhibit 2 signed by Buendia and admitted into evidence at trial.
Nonetheless, she contends the State violated her right to
confront witnesses under the Hawai#i and United States
Constitutions3 because Buendia testified that Chrisman's Nevada
driver's license was revoked despite Buendia not being the
custodian of records for Nevada's driver's licensing division,
and without such evidence, the conviction cannot stand. The
State counters, inter alia, that under HRS § 286-102(b)(3), it
needed to prove only that Chrisman lacked a Hawai#i driver's
license, as Chrisman had the burden to prove an exemption to the

      3
             Chrisman invokes her right to confront witnesses under the Sixth
Amendment to the United States Constitution and article I, section 14 of the
Hawai#i Constitution.

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


licensing requirement under HRS § 286-105(3);4 and Chrisman did
not meet that burden because she failed to produce a Nevada
driver's license, and her testimony as to what the "DMV"5
allegedly told her "in fact clarified that her Nevada license was
suspended." Chrisman replies that she only needed to produce
"some evidence" to shift the burden to the State to disprove her
defense, which she did by testifying that she possessed a Nevada
driver's license.
           The State is correct in that, to convict a defendant
under HRS § 286-102(b)(3), it need not disprove an exemption from
the Hawai#i licensing requirement unless a defendant produces
"some evidence" of the exemption, such as possession of a "valid"
equivalent driver's license from another state. State v.
Castillon, 144 Hawai#i 406, 412, 443 P.3d 98, 104 (2019); HRS §
286-105(3)). Though Chrisman testified that she "physically" had
a Nevada driver's license the day she was cited, she did not
indicate whether it was valid. Moreover, she later clarified
that, after being cited, she visited the "DMV" and was told her
Nevada license was suspended. She did not claim that what the
"DMV" allegedly told her was incorrect. Thus, taken as a whole,
her testimony does not constitute evidence that her Nevada
license was, in fact, "valid," to raise a defense based on an



      4
            HRS § 286-105 (2007), entitled "What persons are exempt from
license," provides, in relevant part:
            The following persons are exempt from license:
                  . . . .

                  (3) Any person who is at least eighteen years
            of age and who has in the person's possession a valid
            driver's license to drive the categories of motor
            vehicles listed in section 286-102(b) . . . that is
            equivalent to a driver's license issued in this State
            but was issued to the person in another state of the
            United States . . . .
      5
            Chrisman fails to explain what agency or department she meant by
"DMV." Nonetheless, we take judicial notice that the abbreviation "DMV"
commonly refers to a state's department of motor vehicles. Hawai #i Rules of
Evidence Rule 201(b); State v. Kwong, 149 Hawai #i 106, 117, 482 P.3d 1067,
1078 (2021) (citations omitted) ("'Where the equity of the situation dictates,
we will use our discretion to take judicial notice of matters of which courts
may properly take judicial notice but which are not part of the record on
appeal.'").

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


exemption under HRS § 286-105(3). See Castillon, 144 Hawai#i at
412, 443 P.3d at 104. Given that Chrisman failed to shift the
burden to the State to disprove her defense, her argument lacks
merit. There was substantial evidence to support Chrisman's
conviction. See State v. Matavale, 115 Hawai#i 149, 157-58, 166
P.3d 322, 330-31 (2007).
          For the foregoing reasons, the December 10, 2019
Judgment and Notice of Entry of Judgment, entered by the District
Court of the Third Circuit, is affirmed.
          DATED: Honolulu, Hawai#i, June 28, 2022.
On the briefs:
                                   /s/ Katherine G. Leonard
William B. Heflin,                 Presiding Judge
(Alcain Naniole & Heflin)
for Defendant-Appellant.           /s/ Clyde J. Wadsworth
                                   Associate Judge
E. Britt Bailey,
Deputy Prosecuting Attorney,       /s/ Karen T. Nakasone
for Plaintiff-Appellee.            Associate Judge




                                  4